Citation Nr: 0929004	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  07-34 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse 
for the purpose of Department of Veterans Affairs death 
benefits.


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had over 20 years of active service ending in 
1984.  He died in March 2006.  The appellant is the Veteran's 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
December 2006, a statement of the case was issued in 
September 2007, and a substantive appeal was received in 
October 2007.

The Board notes that the appellant originally requested an 
opportunity to testify before a Board hearing in her October 
2007 substantive appeal.  However, the appellant expressly 
withdrew her request for a hearing in a November 2007 signed 
statement.


FINDINGS OF FACT

1.  The appellant and the Veteran were married in July 2005; 
the appellant and Veteran did not have a mutual agreement to 
be married prior to July 2005 and they did not hold 
themselves out as husband and wife prior to July 2005.

2.  The appellant's marriage to the Veteran was terminated by 
his death in March 2006, and there were no children born 
prior to or of the marriage.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
Veteran's surviving spouse for VA death benefits purposes are 
not met.  38 U.S.C.A. §§ 101(3), 103, 1102, 1304, 1541, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.53, 3.54, 3.205 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed.Cir. 2006).

In this case on appeal, the Board's decision is reached as a 
matter of law; the Board accepts all of the factual 
contentions presented by the appellant in this case.  There 
are no facts in dispute in this case.  The decision below 
denies recognition of the appellant as the surviving spouse 
of the Veteran for death benefits purposes on the basis of 
applying the law to the facts presented by the appellant.  In 
a case such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim, and the VCAA is not applicable.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 
Manning v. Principi, 16 Vet. App. 534 (2002); Mason v. 
Principi, 16 Vet. App. 129 (2002); Livesay v. Principi, 15 
Vet. App. 165 (2001); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board has decided the appeal on 
the current record without any further consideration of the 
VCAA, and will deny the appellant's claim solely because of a 
lack of entitlement under the law.  When the law and not the 
evidence is dispositive of the claim, the VCAA is not 
applicable.

Analysis

The appellant seeks VA death benefits as the surviving spouse 
of the Veteran.  Certain VA death benefits, including death 
pension, death compensation, and Dependency and Indemnity 
Compensation (DIC) are payable to a veteran's surviving 
spouse.  38 U.S.C.A. §§ 1310, 1541.

The term 'surviving spouse' means a person of the opposite 
sex whose marriage to the veteran meets the requirements of 
38 C.F.R. § 3.1(j) and who was the spouse of a veteran at the 
time of the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse) and who has not remarried or 
(in cases not involving remarriage) has not since the death 
of the veteran lived with another person and held himself or 
herself out openly to the public to be the spouse of such 
other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

Death pension may be paid to a surviving spouse who was 
married to the veteran one year or more prior to the 
veteran's death, or, for any period of time if a child was 
born of the marriage or before the marriage, or, prior to 
certain delimiting dates not applicable here.  38 C.F.R. 
§ 3.54(a).  The criteria for both death compensation and DIC 
compensation require that the veteran and surviving spouse 
must marry before the expiration of 15 years after the 
termination of the period of service in which the injury or 
disease causing the death of the veteran was incurred or 
aggravated, or, for one year or more, or, for any period of 
time if a child was born of the marriage or before the 
marriage.  38 C.F.R. § 3.54(b)&(c).

The requirements of 38 C.F.R. § 3.1(j) means a marriage valid 
under the law of the place where the parties resided at the 
time of marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 U.S.C.A. 
§ 103(a).  In Colon v. Brown, 9 Vet. App. 104 (1996), the 
United States Court of Appeals for Veterans Claims (Court) 
determined that in cases whether there is an impediment to 
entering into a common-law marriage, if the appellant was 
unaware of the impediment, then an otherwise invalid common-
law marriage could be deemed valid.

The appellant contends that she is entitled to recognition as 
the Veteran's surviving spouse for the purpose of VA death 
benefits, on the basis that she lived with and provided care 
for the Veteran for more than a year prior to his death in 
March 2006.  She acknowledges that her ceremonial marriage to 
the Veteran, as shown by a marriage certificate, took place 
in July 2005, four months less than one year prior to the 
Veteran's death in March 2006.  However, she maintains that 
she had lived with and cared for the Veteran since 2002, and 
should be considered his spouse for purposes of receiving VA 
benefits.

The Board notes that the record clearly reflects, with no 
contrary contentions from the appellant, that no child was 
born to the appellant and the Veteran together for the 
purposes for 38 U.S.C.A. § 3.52.

Applying VA law to the facts of the present case, the Board 
concludes that the appellant's marriage to the Veteran, which 
took place less than one year prior to the Veteran's death 
and produced no children either prior to or of the union, is 
a bar to VA death benefits.  As such, current VA law thus 
prohibits her from receiving death benefits as the surviving 
spouse of the Veteran.  38 U.S.C.A. §§ 1102, 1304, 1541; 38 
C.F.R. § 3.54.  Congress has provided no exceptions to the 
controlling legal criteria, and the Board has no authority to 
disregard the statutory limitation on the award of death 
benefits where the marriage was less than one year prior to a 
veteran's death and no children were born either prior to or 
of the marriage.  See 38 U.S.C.A. § 7104.

The record reflects that the appellant and the Veteran were 
married in a civil ceremony in California. Thus, the state 
law of California determines whether the appellant's 
relationship with the Veteran is deemed a valid marriage.  
With regard to the suggestion that the appellant's 
cohabitation with the Veteran may have established a marriage 
under another legal theory, such as common law marriage, the 
Board finds no legal theory to deem the marriage as valid 
prior to July 2005.  The Board notes that the record reflects 
that the cohabitation between the appellant and the Veteran 
took place entirely within the state of California.  A common 
law marriage is not valid in the state of California.  See 
CAL. FAM. CODE § 308 (2006).  Therefore, any attempted common 
law marriage between the appellant and the Veteran before the 
date of ceremonial marriage in July 2005 is not valid under 
California law and, by extension, is not valid for purposes 
of 38 C.F.R. §§ 3.1(j) and 3.50(b).

No other evidence was submitted to support a contention that 
the appellant's marriage to the Veteran began prior to July 
2005 under any theory provided by law.  See also 38 C.F.R. 
§ 3.52; VAOPGCPREC 58-91 (June 17, 1991), published at 56 
Fed. Reg. 50,151 (1991).

Moreover, the evidence of record clearly indicates without 
any contradiction that the Veteran remained legally married 
to his previous spouse until he was granted a divorce in July 
2005; the divorce was granted just three days prior to his 
legal marriage to the appellant.  This is repeatedly 
indicated throughout the record, including in a September 
2005 document containing the Veteran's own statement and the 
July 2005 marriage certificate.

Also noted above, a marriage that is otherwise invalid under 
state law may be 'deemed valid' for VA purposes if certain 
requirements are met.  See 38 U.S.C.A. § 103(a) and 38 C.F.R. 
§§ 3.52, 3.205(c), as interpreted by VAOPGCPREC 58-91 (June 
17, 1991), published at 56 Fed.Reg. 50,151 (1991).  In its 
opinion, VA General Counsel held that 38 U.S.C.A. § 103(a), 
in part, provides that where it is established that a 
claimant for gratuitous veterans' death benefits entered into 
a marriage with a veteran without knowledge of the existence 
of a legal impediment to that marriage, and thereafter 
cohabited with the veteran for one year or more immediately 
preceding the veteran's death, such marriage will be deemed 
to be valid.  The requirement of a marriage ceremony by a 
jurisdiction that does not recognize common law marriage 
constitutes a 'legal impediment' to such a marriage for 
purposes of that section.  VAOPGCPREC 58-91 (June 17, 1991).

38 C.F.R. § 3.205 provides that marriage is established by 
one of several types of evidence including a copy of the 
public record of marriage, an official report from the 
service department as to a marriage which occurred while the 
veteran was in service, or an affidavit of the clergyman or 
magistrate who officiated.  38 C.F.R. § 3.205(a).  In 
jurisdictions where marriages other than by ceremony are 
recognized, the marriage may be established by the affidavits 
or certified statements of one or both of the parties to the 
marriage, if living, setting forth all of the facts and 
circumstances concerning the alleged marriage, such as the 
agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as a result of the 
relationship.  This evidence should be supplemented by 
affidavits or certified statements from two or more persons 
who know as a result of personal observation the reputed 
relationship which existed between the parties to the alleged 
marriage including the periods of cohabitation, places of 
residences, whether the parties held themselves out as 
husband and wife, and whether they were generally accepted as 
such in the communities in which they lived.  38 C.F.R. 
§ 3.205(a)(6).

In this case, the appellant testified that she had lived with 
the Veteran for more than a year prior to his death, and 
substantial evidence of record corroborates this fact.  In 
order for the appellant to be successful under the foregoing 
'deemed valid' theory, however, the evidence must satisfy the 
threshold criteria for a common law marriage superimposed by 
38 C.F.R. § 3.205(a)(6); namely, 1) that there was an 
agreement between the appellant and the veteran to be 
married; 2) that there was cohabitation between the parties; 
and 3) that the parties held themselves out as husband and 
wife and were generally accepted as such in the communities 
in which they lived.

In her October 2003 statement, the appellant testified that 
she began cohabitating with the Veteran in April 2002, and 
that she provided care for him during his illness.  
Unfortunately, the record clearly reflects that the appellant 
and the Veteran did not actually believe that they were 
married prior to the July 2006 ceremony and did not hold 
themselves out to be a married couple.  Although the 
appellant has recently described the cohabitation as "a 
husband/wife relationship," she has candidly testified, 
including in her December 2006 notice of disagreement, that 
the Veteran "had been unable to obtain a divorce from his 
second spouse until July [date omitted], 2005."  That the 
Veteran was actively seeking a divorce to terminate his prior 
marriage, for the purpose of marrying the appellant, shows 
that he was aware that he was not at that time actually yet 
married to the appellant.   Indeed, it appears that the 
appellant in this case does not allege that she was unaware 
of the status of the Veteran's previous marriage while he was 
seeking the divorce.  The appellant further acknowledges that 
she and the Veteran were not, in fact, married throughout 
their cohabitation when she repeatedly states, including in 
the December 2006 notice of disagreement, that "I was 
married to [the Veteran] for less than one year."  Rather, 
the appellant essentially argues that they were trying to get 
married prior to July 2005 but were unable to do so due to 
the impediment of the Veteran's need to obtain a divorce from 
his prior spouse.  It cannot be said that the appellant and 
Veteran were unaware of the legal impediment to their getting 
married prior to July 2005.

Unfortunately, the fact that the Veteran and appellant sought 
to get married prior to the date of their ceremony, and even 
the fact that the Veteran was seeking dissolution of his 
prior marriage to remove a legal impediment to marrying the 
appellant, does not provide any basis to allow the Board to 
grant this appeal.  Neither does the appellant's testimony, 
in the December 2006 notice of disagreement, that "[d]uring 
our life together, it was my husband's firm belief that I 
would be eligible for DIC.  He never anticipated passing away 
before the one-year eligibility restriction."  The Board 
understands the appellant's contention and sympathizes with 
her regarding the untimely passing of the Veteran.  There is 
nevertheless no basis in the law to grant the benefit sought 
on the basis of the facts the appellant presents.  Rather, 
the appellant must show that the Veteran and the appellant 
were without knowledge of the existence of a legal impediment 
to their marriage during the period she seeks to be deemed to 
have been married to the Veteran.  However, it is apparent 
from multiple items of record that the couple was aware that 
they were not legally married prior to their ceremony in July 
2005, as the Veteran was pursuing (and ultimately obtained) 
dissolution of his impeding prior marriage and then married 
the appellant in a ceremony within 3 days of that 
dissolution.  The Veteran's own statement, dated in September 
2005, corroborates these facts.  It is clear that the Veteran 
and the appellant understood that they were not yet legally 
married prior to July 2005.

The Board understands the appellant's account that she and 
the Veteran were very much like a married couple, and 
intended to become a married couple, while cohabitating for 
years prior to their July 2005 marriage.  The Board 
sympathizes with the appellant in this case.  However, 
although the couple planned to eventually be married, it is 
not alleged in this case that they entered into any agreement 
indicating that they were married prior to July 2005, nor is 
it alleged that they believed that they were actually married 
prior to July 2005.

In this case, the Board wishes to clearly state that it does 
not doubt the sincerity and the credibility of the appellant; 
indeed, this case is essentially resolved as a matter of law 
and not upon doubt of the appellant's testimony in any 
regard.  The Board is bound by the law, and this decision is 
dictated by the relevant statutes and regulations.  The 
significant determination in this case is that the appellant 
and the Veteran were not married one year prior to the date 
of the Veteran's death, nor did they believe themselves to be 
married and hold themselves out as a married couple one year 
prior to his death.  The Board is without authority to grant 
eligibility to benefits simply because it might perceive the 
result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey 
v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further 
observes that "no equities, no matter how compelling, can 
create a right to payment out of the United States Treasury 
which has not been provided for by Congress."  Smith v. 
Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

In this case, while the evidence indicates that the appellant 
and the Veteran cohabited for several years prior to the 
ceremonial marriage in July 2005, the preponderance of the 
evidence shows that there was no marriage agreement between 
the appellant and the Veteran prior to the ceremonial 
marriage in July 2005, and that the appellant and the Veteran 
did not hold themselves out as husband and wife prior to the 
ceremony.  The appellant's claim must be denied on that 
basis.

The evidence supports the conclusion that the intentions of 
appellant and the Veteran, prior to their July 2005 civil 
ceremony, were such that they intended to become married, but 
they did not view themselves as married to each other prior 
to their July 2005 ceremony.  For the reasons discussed, it 
cannot be said that there was an 'attempted marriage' between 
the appellant and the Veteran at least one year prior to the 
Veteran's death.  The record reasonably demonstrates that the 
couple's state of mind was such that they did not believe 
that they had entered into a marriage, when the Veteran 
remained married to his prior spouse and in the absence of a 
state-issued marriage license and/or ceremony, prior to July 
2005.  In other words, there is no showing that the appellant 
entered into a relationship with the Veteran that would have 
constituted a valid common law marriage if California 
recognized such marriages.  The provisions of 38 C.F.R. 
§ 3.52 are thus not applicable.

The Board acknowledges the arguments advanced by the 
appellant.  After reviewing all of the evidence and accepting 
all of the appellants factual assertions, the Board concludes 
that, as a matter of law, the facts in this case do not 
establish that a deemed valid common law marriage existed.  
The appellant's claim that she is entitled to recognition as 
surviving spouse of the Veteran based on a deemed valid 
common law marriage, or any other type of marriage, must be 
denied as a matter of law.  38 U.S.C.A. § 103; 38 C.F.R. 
§§ 3.1(j), 3.50, 3.352.  Accordingly, the appellant may not 
be recognized as the surviving spouse of the Veteran for 
death benefit purposes, and her claim must be denied.


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


